DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments were received on 10/11/2021.  Claims 1-15 are pending where claim 1 was previously presented and claims 2-15 are newly added.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  The respective independent claims recite the acronym SMS first without defining it and also recite the phrase “by the user by the user” at the end of the claim where one of the phrases (“by the user”) seems redundant.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following discussion focuses on claim 1; however, the other independent claims are substantially similar and are rejected with similar rationale as explained below.
The claim(s) recite(s) accessing/viewing digital media; creating/identifying one or more features/digital data objects for the accessed/viewed digital media; comparing 
This judicial exception is not integrated into a practical application because the claim limitations recite a database system, digital media items and digital data, and user device with an interactive user interface display; however, these elements do not apply or use the abstract idea in a meaningful way since the elements are recited at a high level of generality and provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations describing the computer elements are at a high-level of generality that they appear to merely indicate to use the abstract idea on a computer.  The claim recites the additional limitations of “database system” for storing digital media items and “user device” for accessing digital 
Next, the limitations related to “the user device generating user display buttons and/or features relating to digital data objects for the associated digital media items” do not add any specific limitation other than what is well-understood, routine, and conventional in the field. For instance, the limitation “the user device generating user display buttons and/or features relating to digital data objects for the associated digital media items” is a well-understood, routine and conventional activity of generating graphical user interface elements for interacting with digital content.  Additionally, the user interface device recites a limitation that “operates a select digital data object”; however, such recitation is overly broad and no clear metes and bounds of what operate entails is presented in the claim, thus the claim appears to recite well-understood, routine, and conventional activity of transmitting data over a network, e.g. operates relates to clicking on the tag/link which relates to the routine and conventional 
Therefore, as can be seen the recited claim limitations appear to be directed towards an abstract idea without significantly more as discussed above.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the claims individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

The respective dependent claims do not cure the deficiencies of the independent claims.

Claim 2 recites the above identified abstract idea and indicates that the digital media is at least one digital image, digital album or digital video which describes the overall data that can be collected.
Claim 3 recites that the digital data is comprised of one or more of an advertising module, a database, digital media, a recognition/region association component, and a 
Claim 4 recites that the recognition/region association component comprises automatic recognition of a person, place, landmark, building, business, restaurant, object, figure, or advertisement which is recited at a high-level of generality and describes extrasolution activity and adds no meaningful limitation beyond that of the abstract idea.
Claim 5 recites the feature/information display component is derived from one or more of user input data, social network, database, user device storage, Hashtags, or search data which describes limitations at a high level of generality and describes extrasolution activity of where information is retrieved so that it can be displayed.
Claim 6 recites storing and/or indexing any interaction or operation from the user device which describes the above identified abstract idea of collecting information and adds no meaningful limitation beyond that of the abstract idea.
Claim 7 recites associations are identified manually through a user and/or automatically through a server system; and wherein each association is received, processed, sent, and/or stored on the database system; and wherein a user is presented a generated interface to at least one association which describes the above identified abstract idea.
Claim 8 recites that digital media items and/or associations are interconnected with identifying tags and/or identifying keywords and digital media items contain process and derived digital data categories, traits, and/or information which describes well- 
Claim 9 is substantially similar to claim 1 and is rejected for similar rationale as discussed above.  
 Claims 10-15 are similar to claims 2-5 & 7-8 respectively and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zuckerberg et al [US 2008/0091 723 A1] in view of Chen et al [US 6,912,726] and Petrou et al [US 201 1/0038512 A1].
With regard to claim 1, Zuckerberg teaches a computer implemented method using real time interaction among associations of digital data relating to digital media, 
the user application for creating digital data objects that are associated with select regions in select ones of digital media items, the digital data objects being selected from one of tags, hashtags, links to a phone application, links for forwarding the digital media item via SMS message, email or social media, and links for opening a search function (see paragraphs [0055]-[0057]; the user operates from their device an application that allows the user to create digital data objects such as tags for select regions in select digital media items);
providing a server system for receiving digital data objects from the user device and storing the digital data objects in the database system associated with select regions in the select ones of the digital media items (see paragraph [0030]; the users digital data objects can be received at the server and stored in association with particular regions of the digital media items),
the server system retrieving digital media items and associated digital data objects and transmitting the associated digital media items and digital data objects to the user device based on the user’s media interactions (see Figures 3C, 3D, and 5; see paragraphs [0005], [0042]-[0047]; the server system receives various user inputs and can provide particular digital media items and associated digital data objects/tags for those media items);
Zuckerberg does not appear to explicitly teach analyzing and grouping together all stored digital data objects associated with any regions of the digital media items; and the user device generating an interactive user interface display including buttons and/or features relating to digital data objects for the associated digital media items whereby the user interface application automatically operates a select digital data object response to engagement of the buttons and/or features by the user by the user.
Chen teaches grouping together all stored digital data objects associated with any regions of the digital media items (see col 4, lines 1-12; the system can group digital data objects/tags for a digital media item and group them all together into a file associated with that digital media item).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the file editing process of Zuckerberg by incorporating means to insert data object associations at particular regions as taught by Chen in order to allow users of the system to be able to manipulate and edit their files in a manner that best suits the user's needs and desires while also allowing the user to define content to be associated with their file.
Zuckerberg in view of Chen teach analyzing and grouping together associations between stored digital media items digital data objects (see Zuckerberg, paragraph [0005]; see Chen, col 4, lines 1-12; the system includes a database that can store various information including digital media and other respective files where associations for a particular digital media item to other digital data objects are grouped together in a file).
Zuckerberg in view of Chen do not appear to explicitly teach the user device generating an interactive user interface display including buttons and/or features relating to digital data objects for the associated digital media items whereby the user interface application automatically operates a select digital data object response to engagement of the buttons and/or features by the user by the user.
Petrou teaches the user device generating user display buttons and/or features for the associated digital media items (see paragraphs [0102] and [0147]; the system can incorporate means to utilize buttons for a user to interact with the device and the retrieved digital media content).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the media viewing application of Zuckerberg in view of Chen to incorporate means to provide graphical display options to create client-side actions based on what is displayed on the digital media items as taught by Petrou in order to allow the user of the system to be able to interact with a digital media item as a means to find additional information or contact a friend without having to switch from viewing the digital media item to a separate application program such as a contact address book or web browser and perform a search for the information the user desires.
Zuckerberg in view of Chen and Petrou teach the user device generating an interactive user interface display including buttons and/or features relating to digital data objects for the associated digital media items whereby the user interface application automatically operates a select digital data object response to engagement of the buttons and/or features by the user by the user (see Petrou, paragraphs [0102] and [0147]; see Chen, col 8, lines 8-11 and col 4, lines 1-9; see Zuckerberg, paragraphs 

With regard to claim 2, Zuckerberg in view of Chen and Petrou teach wherein the digital media items comprise digital images, digital albums or digital video (see Zuckerberg, paragraph [0005]; various types of media items can be used).

With regard to claim 3, Zuckerberg in view of Chen and Petrou teach wherein digital data objects comprise one or more of an advertising module, a database, digital media, a recognition/region association component, and a feature/information display component (see Zuckerberg, paragraphs [0005] and [0043] and [0044]; the system uses digital media including digital text, databases, and region associations).

With regard to claim 4, Zuckerberg in view of Chen and Petrou teach wherein the recognition/region association component comprises automatic recognition of a person, place, landmark, building, business, restaurant, object, figure, or advertisement (see Chen, col 8, lines 8-11; see Zuckerberg, paragraph [0049]; see Petrou, paragraphs [0129]-[0131]; the digital data can comprise many things including a person including recognition of a person).

With regard to claim 5, Zuckerberg in view of Chen and Petrou teach wherein the feature/information display component is derived from one or more of user input data, social network, database, user device storage, Hashtags, or search data (see Petrou, 

With regard to claim 7, Zuckerberg in view of Chen and Petrou teach wherein associations are identified manually through a user and/or automatically through a server system; and wherein each association is received, processed, sent, and/or stored on the database system; and wherein a user is presented a generated interface related to at least one association (see Chen, col 9, lines 45-61 and col 4, lines 1-27; see Zuckerberg, paragraph [0042]: see Petrou, paragraph [0102]; the user device can access the digital media item and select associated information from the digital media item where the associations can be identified manually through a user and stored in a database).

With regard to claim 8, Zuckerberg in view of Chen and Petrou teach wherein digital media items and/or associations are interconnected with identifying tags and/or identifying keywords and digital media items contain processed and derived digital data of categories, traits and/or information (see Chen, col 9, lines 45-55; see Zuckerberg, paragraphs [0047] and [0053]; the system can utilizes identifying tags to interconnect associations and the digital media can include processed and derived digital data of information).

With regard to claims 9-15, these claims are substantially similar to claims 1-5, 7, and 8 respectively and are rejected for similar reasons as discussed above.



Claim 6 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Zuckerberg et al [US 2008/0091723 A1] in view of Chen et al [US 6,912,726] and Petrou et al [US 2011/0038512 A1] in further view of Reddy et al [US 2013/0061296 A1].
With regard to claim 6, Zuckerberg in view of Chen and Petrou teach all the claim limitations of claim 1 as discussed above.
Zuckerberg in view of Chen and Petrou do not appear to explicitly teach storing and/or indexing any interaction or operation resulting from operations from a user device.
Reddy teaches storing and/or indexing any interaction or operation resulting from operations from a user device (see paragraph [0014]: the system stores interactions/operations from a user device).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the media application of Zuckerberg in view of Chen and Petrou to incorporate user activity monitoring application as taught by Reddy in order to capture/store user interactions/operations via the user device associated with particular media content so that the users are able to share various information with their social network.

Response to Arguments
Applicant's arguments (see first paragraph on page 7 through the third from last paragraph on page 7) have been fully considered but they are not persuasive.  The applicant argues that the claims have similar form to other US Patents and thus should be statutory.  The Examiner is not permitted to comment on allowed patents.
On a general point, the Examiner will say that allowed patents are not court cases and, therefore, do not have any stare decisis value.  Further, regardless of what a patent says, it cannot be read to permit anything outside the scope of what The Federal Circuit, The Supreme Court, and Congress permit.  The Examiner does not make statutes or case law…neither do Applicants.  It is our job to obey the law as it is written.
Applicants’ Argument merely depends on what they perceive caused the allowance of other patents and is, thereby, unpersuasive.  Accordingly, the rejections of the claims STAND.

Applicant’s arguments (see the second to last paragraph on page 7 through the last paragraph on page 9), with respect to the rejection(s) of claim(s) under Zuckerberg or Petrou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen and Petrou.  The applicant amended the claims to incorporate new limitations that required further search and consideration.  As seen from the 35 USC 103 rejections, new references were found that teach or fairly suggest the claim limitations as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        11/9/2021